DETAILED ACTION

This communication is in response to Application No. 16/483,918 filed on 8/6/2019. The amendment presented on 8/25/2022, which amends claim 20, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The amendment presented on 8/25/2022 amending claim 20 obviates the outstanding 35 USC 101 rejections, and they are hereby withdrawn. 

Allowable Subject Matter
Claims 2-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weizman (US 2016/0269345) in view of Bhatnagar et al. (hereinafter Bhatnagar)(US 2017/0169113).
Regarding claim 1, Weizman teaches as follows:
a method of controlling dissemination of content to communication devices over one or more communication networks (a system and process on social networks and/or online communities to provide an unbiased ranking of quality or importance of content or ideas or users with minimal amount of effort to contributors and rankers, see, paragraph [0013]), comprising: 
receiving, by a content dissemination mechanism, a message reflecting a user- initiated action that is to cause dissemination of a given content item to a plurality of communication devices each associated with a user (users may subscribe to or select an interest group or groups. An interest may include, but is not limited to, a specific physical location, personal or professional interest, or age group, see, paragraph [0013])(therefore, the subscription request message causes content dissemination);  
responsive to the message, identifying a group of communication devices (interpreted as interest group) to which the given content item is to be disseminated (the interest group is inherently identified from the subscript request); 
determining a first subset of the identified group (the post is available only to users randomly or uniquely selected smaller sub-group from an interest/social groups for rating/responding to the user content in order to spread and share the response load to all contents between all the users in the interest group, see, paragraph [0006]); and 
disseminating the content item to a first subset of communication devices in the identified group (content is anonymously submitted to the subset of users and they can review and anonymously respond to the content, see, paragraph [0006]).
Weizman teaches randomly selecting smaller sub-group but not based on previous ratings.
Bhatnagar teaches as follows:
a state record 232 may include a target age 244. The target age may indicate an age for which the state record is suitable, or relevant. The target age may include a target age group 246, and/or a target age value 248. The target age group may specify a range of ages for which the state record may be suitable, or relevant. The target age group may include a rating that may have been determined by a rating authority. For example, if a state record corresponds with a movie, the target age group may include a rating determined in accordance with the MPAA (Motion Picture Association of America) film-rating system (see, paragraph [0029] and figure 2).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weizman with Bhatnagar to include determining a target age group based on a rating as taught by Bhatnagar in order to properly select recipient group based on content rating.  
Regarding claim 13, Weizman teaches as follows:
the system will calculate the content voting phase rating as a function of various parameters, and if the rating has crossed a threshold, it may be made available to all users in the interest group. By this method, high quality user submissions may spread and become popular and available throughout the group without having each member being bombarded with all new submissions, so most users will deal with very few low grade content and more higher grade content (equivalent to applicant’s veracity of the given content item)(see, paragraph [0014]).
Therefore, the rating crossed a threshold is considered as higher grade content which is equivalent to applicant’s veracity of the given content item.
Regarding claim 14, Weizman teaches as follows:
the system will calculate the content voting phase rating as a function of various parameters, and if the rating has crossed a threshold, it may be made available to all users in the interest group. By this method, high quality user submissions may spread and become popular and available throughout the group without having each member being bombarded with all new submissions (see, paragraph [0014]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weizman to include relevance parameter to calculate content rating in order to efficiently provide content relevant to target recipients.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. 
Summary of Applicant’s Arguments
In the remarks the applicant argues as follows:
Regarding claim 1, Weizman in view of Bhatnagar does not teach of “ratings of previous users to whom the given content item has already been disseminated.”

Response to Arguments:
In response to applicant's argument, Bhatnagar teaches that determining a target age group specify a range of ages based on ratings done by a rating authority (see, paragraph [0029]). 
Therefore, the rating authority, who inherently has been received and watched the content, is equivalent to Applicant’s users who has already been disseminated the same content. There is no description in the claim specifying the users are disseminated the same content with the same method described for the user. The original claim did not specify the users as the previous users as argued on remarks.
Therefore, Weizman in view of Bhatnagar teaches all limitations of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        October 22, 2022